Exhibit 10.1

SETTLEMENT AGREEMENT

This SETTLEMENT AGREEMENT (the “Agreement”) is made and entered into as of
February 23, 2007, by and between InFocus Corporation, an Oregon corporation
(“InFocus” or the “Company”), and Caxton Associates, L.L.C., a Delaware limited
liability company (“Caxton”), Caxton International Limited, a British Virgin
Islands corporation (“Caxton International”), and GDK Inc., a British Virgin
Islands corporation (together with Caxton and Caxton International, the “Caxton
Entities”).

RECITALS

WHEREAS, InFocus has announced that its board of directors (the “Board”) and the
Company’s financial advisor are conducting an evaluation of strategic
alternatives for the Company; and

WHEREAS, one of those strategic alternatives may involve a sale of the Company
or a merger or other business combination involving the Company (a
“Transaction”); and

WHEREAS, Caxton International intends to demand a special meeting of the
shareholders of InFocus (the “Special Meeting”) and to solicit proxies from
InFocus’ shareholders (the “Special Meeting Solicitation”) to (i) remove a
majority of the members of the Board at the Special Meeting and (ii) nominate
certain individuals to be elected at the Special Meeting to fill the resulting
vacancies on the Board; and

WHEREAS, among other things, InFocus is willing under certain circumstances to
add to the Board two individuals selected by Caxton (whom Caxton believes in
good faith to be qualified to serve on the Board), and Caxton is willing to
terminate the Special Meeting Solicitation;

NOW, THEREFORE, in consideration of the premises, the mutual covenants and
agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:


ARTICLE I.
AGREEMENTS


SECTION 1.1.  ABANDONMENT OF SPECIAL MEETING SOLICITATION.  NEITHER THE CAXTON
ENTITIES NOR ANY OF THEIR AFFILIATES WILL, DIRECTLY OR INDIRECTLY, (A) DEMAND,
OR ENCOURAGE ANY OTHER SHAREHOLDER OF THE COMPANY TO DEMAND, PURSUANT TO THE
COMPANY’S BYLAWS OR THE OREGON BUSINESS CORPORATION ACT, AT ANY TIME PRIOR TO
THE COMPANY’S 2007 ANNUAL MEETING OF SHAREHOLDERS (THE “2007 ANNUAL MEETING”),
THAT THE COMPANY CALL A SPECIAL MEETING OF ITS SHAREHOLDERS OR (B) WITH RESPECT
TO ANY SPECIAL MEETING OF SHAREHOLDERS HELD PRIOR TO THE 2007 ANNUAL MEETING (AN
“INTERIM SPECIAL MEETING”), SOLICIT PROXIES OR CONSENTS FOR THE PURPOSE OF
REMOVING DIRECTORS OR INCREASING THE AUTHORIZED NUMBER OF DIRECTORS OF THE
COMPANY OR OTHERWISE BECOME A “PARTICIPANT,” DIRECTLY OR INDIRECTLY, IN ANY
“SOLICITATION” OF “PROXIES” OR CONSENTS FOR SUCH PURPOSE (SUCH QUOTED TERMS
BEING DEFINED IN REGULATION 14A UNDER THE


--------------------------------------------------------------------------------


 

 


SECURITIES EXCHANGE ACT OF 1934, AS AMENDED (THE “EXCHANGE ACT”)); PROVIDED
THAT, WITH THE EXCEPTION OF THE FOREGOING PROHIBITIONS WITH RESPECT TO CALLING
AN INTERIM SPECIAL MEETING AND THE REMOVAL OF DIRECTORS OR INCREASING THE
AUTHORIZED NUMBER OF DIRECTORS AT AN INTERIM SPECIAL MEETING, NOTHING HEREIN
CONTAINED SHALL AFFECT OR LIMIT CAXTON’S ABILITY TO ACT WITH RESPECT TO ANY
ANNUAL OR SPECIAL MEETING OF THE COMPANY’S SHAREHOLDERS.  FOR PURPOSES OF THIS
AGREEMENT, “AFFILIATE” MEANS ANY PERSON THAT DIRECTLY, OR INDIRECTLY THROUGH ONE
OR MORE INTERMEDIARIES, CONTROLS, IS CONTROLLED BY, OR IS UNDER COMMON CONTROL
WITH, THE CAXTON ENTITIES.


SECTION 1.2.  OPTION FOR BOARD REPRESENTATION.

(a)           At any time on or after April 13, 2007, Caxton may deliver to the
Company written notice (the “Notice”) demanding that the Company add to its
Board up to two (2) designees named by Caxton in the Notice (the “Caxton
Designees”) whom Caxton believes in good faith to be qualified to serve on the
Board.  As promptly as practicable, and in any event within five (5) business
days after the date of receipt of the Notice by the Company, the Company shall
take all action necessary (including the calling of a special meeting of the
Board to approve such actions) to increase the authorized number of directors of
the Company from five (5) to seven (7) members and to cause the directors then
on the Board (the “Incumbent Directors”) to nominate and elect the Caxton
Designees to fill such newly created directorships to serve until the next
election of directors of the Company or until the earlier resignation or removal
of such directors.  Notwithstanding the foregoing, Caxton shall not be entitled
to deliver the Notice and the Company shall not be required to add any Caxton
Designees to the Board if prior to the time the Notice is given, or prior to the
time the Company otherwise would be required to add Caxton Designees to the
Board, as the case may be, InFocus shall have publicly announced that it has
entered into a definitive agreement for a Transaction.

 (b)          Should any Caxton Designee resign from the Board or decide not to
seek appointment or election to the Board, pursuant to Section 1.2(c), Caxton
shall be entitled to designate a replacement for such Caxton Designee as a
member of the Board (such replacement being a person whom Caxton believes in
good faith to be qualified to serve on the Board), and InFocus shall take all
necessary action to replace the resigning Caxton Designee with such designated
replacement as promptly as practicable.  Any such designated replacement who
becomes a Board member shall be deemed to be a Caxton Designee for all purposes
under this Agreement.

(c)           The Board or a nominating committee of the Board shall nominate
for election to the Board at the 2007 Annual Meeting a slate of individuals
selected by it in its sole discretion.  For the avoidance of doubt, Incumbent
Directors shall have no obligation to nominate and recommend Caxton Designees to
shareholders for election at any subsequent annual or special meeting of
shareholders.

(d)           Notwithstanding any provision to the contrary contained in this
Agreement, the Company shall not be required to cause the Board (or the
nominating committee thereof) to nominate the Caxton Designees unless on the
date the Notice is received by the Company the Caxton Entities and their
Affiliates maintain an aggregate beneficial ownership of at least ten (10)
percent of the total number of shares of common stock of the Company

2


--------------------------------------------------------------------------------


 

 

outstanding on the date of this Agreement, adjusted proportionately in all cases
to reflect any stock dividend or distribution, stock split, reverse stock split,
combination, recapitalization reclassification or similar transaction affecting
the outstanding shares of common stock of the Company after the date of this
Agreement.

(e)           In the event one or more Caxton Designees become a director of the
Company, such Caxton Designees shall each be subject to the Company’s insider
trading guidelines and other policies governing members of the Board to the same
extent as any other member of the Board.


SECTION 1.3.  ANNUAL MEETING.  EXCEPT AS OTHERWISE EXPRESSLY AGREED TO IN
WRITING BY CAXTON, INFOCUS SHALL HOLD THE 2007 ANNUAL MEETING NO LATER THAN JULY
31, 2007 (THE “ANNUAL MEETING DEADLINE”), AND SHALL GIVE NOTICE OF THE DATE OF
THAT MEETING NO LATER THAN 30 DAYS PRIOR TO THE DATE OF THE 2007 ANNUAL MEETING;
PROVIDED, HOWEVER, IF THE COMPANY HAS (I) PUBLICLY ANNOUNCED A TRANSACTION PRIOR
TO APRIL 13, 2007, (II) FILED A PRELIMINARY PROXY STATEMENT IN CONNECTION WITH
THE TRANSACTION WITH THE SECURITIES AND EXCHANGE COMMISSION AND (III) IS
PURSUING IN GOOD FAITH A SPECIAL MEETING OF SHAREHOLDERS TO VOTE ON SUCH
TRANSACTION, THEN THE ANNUAL MEETING DEADLINE SHALL BE EXTENDED UNTIL AUGUST 31,
2007.


SECTION 1.4.  PUBLICITY.  PROMPTLY FOLLOWING THE EXECUTION OF THIS AGREEMENT,
INFOCUS AND THE CAXTON ENTITIES SHALL PREPARE AND ISSUE A JOINT PRESS RELEASE IN
THE FORM ATTACHED HERETO AS ANNEX A.  THEREAFTER, INFOCUS AND THE CAXTON
ENTITIES SHALL USE THEIR REASONABLE EFFORTS TO CONSULT WITH EACH OTHER BEFORE
ISSUING ANY PRESS RELEASE OR OTHERWISE MAKING ANY PUBLIC STATEMENT ABOUT THE
EXECUTION OR TERMS OF  THIS AGREEMENT.


ARTICLE II.
MISCELLANEOUS PROVISIONS


SECTION 2.1.  REPRESENTATIONS AND WARRANTIES.

(A)           EACH OF THE PARTIES HERETO REPRESENTS AND WARRANTS TO THE OTHER
PARTY THAT:

(I)           SUCH PARTY HAS ALL REQUISITE AUTHORITY AND POWER TO EXECUTE AND
DELIVER THIS AGREEMENT AND TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY,

(II)          THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE CONSUMMATION
OF THE TRANSACTIONS CONTEMPLATED HEREBY HAVE BEEN DULY AND VALIDLY AUTHORIZED BY
ALL REQUIRED ACTION ON THE PART OF SUCH PARTY AND NO OTHER PROCEEDINGS ON THE
PART OF SUCH PARTY ARE NECESSARY TO AUTHORIZE THE EXECUTION AND DELIVERY OF THIS
AGREEMENT OR TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY,

(III)         THE AGREEMENT HAS BEEN DULY AND VALIDLY EXECUTED AND DELIVERED BY
SUCH PARTY AND CONSTITUTES THE VALID AND BINDING OBLIGATION OF SUCH PARTY
ENFORCEABLE AGAINST SUCH PARTY IN ACCORDANCE WITH THEIR RESPECTIVE TERMS, AND

3


--------------------------------------------------------------------------------


 

 

(IV)         THIS AGREEMENT WILL NOT RESULT IN A VIOLATION OF ANY TERMS OR
PROVISIONS OF ANY AGREEMENTS TO WHICH SUCH PERSON IS A PARTY OR BY WHICH SUCH
PARTY MAY OTHERWISE BE BOUND OR OF ANY LAW, RULE, LICENSE, REGULATION, JUDGMENT,
ORDER OR DECREE GOVERNING OR AFFECTING SUCH PARTY.

(B)           THE PARTIES HERETO ACKNOWLEDGE, WARRANT AND REPRESENT THAT THEY
HAVE CAREFULLY READ THIS AGREEMENT, UNDERSTAND IT, HAVE CONSULTED WITH AND
RECEIVED THE ADVICE OF COUNSEL REGARDING THIS AGREEMENT, AGREE WITH ITS TERMS,
ARE DULY AUTHORIZED TO EXECUTE IT AND FREELY, VOLUNTARILY AND KNOWINGLY EXECUTE
IT.


SECTION 2.2.  GENERAL.

(A)           THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF
AND BE ENFORCEABLE BY THE PARTIES HERETO AND THE RESPECTIVE SUCCESSORS, PERSONAL
REPRESENTATIVES AND ASSIGNS OF THE PARTIES HERETO.

(B)           THIS AGREEMENT CONTAINS THE ENTIRE AGREEMENT BETWEEN THE PARTIES
WITH RESPECT TO THE SUBJECT MATTER HEREOF AND THEREOF AND SUPERSEDES ALL PRIOR
AND CONTEMPLATED ARRANGEMENTS AND UNDERSTANDINGS WITH RESPECT THERETO.

(C)           THIS AGREEMENT MAY BE SIGNED IN COUNTERPARTS, EACH OF WHICH SHALL
CONSTITUTE AN ORIGINAL AND ALL OF WHICH TOGETHER SHALL CONSTITUTE ONE AND THE
SAME AGREEMENT.

(D)           ALL NOTICES AND OTHER COMMUNICATIONS REQUIRED OR PERMITTED
HEREUNDER SHALL BE EFFECTIVE UPON RECEIPT AND SHALL BE IN WRITING AND MAY BE
DELIVERED IN PERSON, BY TELECOPY, ELECTRONIC MAIL, EXPRESS DELIVERY SERVICE OR
U.S. MAIL, IN WHICH EVENT IT MAY BE MAILED BY FIRST-CLASS, CERTIFIED OR
REGISTERED, POSTAGE PREPAID, ADDRESSED TO THE PARTY TO BE NOTIFIED AT THE
RESPECTIVE ADDRESSES SET FORTH BELOW, OR AT SUCH OTHER ADDRESSES WHICH MAY
HEREINAFTER BE DESIGNATED IN WRITING:

If to InFocus:

InFocus Corporation

27500 S.W. Parkway Avenue

Wilsonville OR 97070

Attention: Roger Rowe, Secretary

Fax No.: (503) 685-8838

Email: Roger.Rowe@infocus.com

with a copy to:

Garvey Schubert Baer

11th Floor

121 S.W. Morrison Street

Portland, OR 97204

Attention: Bruce A. Robertson, Esq.

 

4


--------------------------------------------------------------------------------


 

 

Fax No.: (503) 226-0259

Email: brobertson@gsblaw.com

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, NY 10017
Attention: Mario Ponce, Esq.
Fax No.: (212) 455-2502
Email: mponce@stblaw.com

If to Caxton:

Caxton Associates, L.L.C.

731 Alexander Road, Building 2

Princeton, NJ 08540
Attention: Scott B. Bernstein, Esq.
Fax No.:  (609) 419-0470
Email: bernstein@caxton.com

with a copy to:

Willkie Farr & Gallagher LLP
787 Seventh Avenue
New York, NY 10019
Attention: Michael A. Schwartz
Fax No.: (212) 728-9267
Email: mschwartz@willkie.com

(E)           THIS AGREEMENT AND THE LEGAL RELATIONS HEREUNDER BETWEEN THE
PARTIES HERETO SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED THEREIN,
WITHOUT GIVING EFFECT TO THE PRINCIPLES OF CONFLICTS OF LAW THEREOF.

(f)            Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid, but if any provision of
this Agreement is held to be invalid or unenforceable in any respect, such
invalidity or unenforceability shall not render invalid or unenforceable any
other provision of this Agreement.

(g)           It is hereby agreed and acknowledged that it will be impossible to
measure in money the damages that would be suffered if the parties fail to
comply with any of the obligations herein imposed on them and that in the event
of any such failure, an aggrieved person will be irreparably damaged and will
not have an adequate remedy at law.  Any such person, therefore, shall be
entitled to injunctive relief, including specific performance, to enforce such
obligations, without the posting of any bond, and, if any action should be
brought in equity to enforce any of the provisions of this Agreement, none of
the parties hereto shall raise the defense that there is an adequate remedy at
law.

5


--------------------------------------------------------------------------------


 

 

(h)           Each party hereto shall do and perform or cause to be done and
performed all such further acts and things and shall execute and deliver all
such other agreements, certificates, instruments and documents as any other
party hereto reasonably may request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

(i)            Each of the parties hereto hereby irrevocably and unconditionally
consents to submit to the exclusive jurisdiction of the courts of the State of
New York and of the United States of America, in each case located in the County
of New York, for any action, proceeding or investigation in any court or before
any governmental authority arising out of or relating to this Agreement and the
transactions contemplated hereby (and agrees not to commence any action,
proceeding or investigation relating thereto except in such courts), and further
agrees that service of any process, summons, notice or document by registered
mail to its respective address set forth in this Agreement shall be effective
service of process for any action, proceeding or investigation brought against
it in any such court.  Each of the parties hereto hereby irrevocably and
unconditionally waives any objection to the laying of venue of any action,
proceeding or investigation arising out of this Agreement or the transactions
contemplated hereby in the courts of the State of New York or the United States
of America, in each case located in the County of New York, and hereby further
irrevocably and unconditionally waives and agrees not to plead or claim in any
such court that any such action, proceeding or investigation brought in any such
court has been brought in an inconvenient forum.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]

6


--------------------------------------------------------------------------------


 

 


IN WITNESS WHEREOF, THE PARTIES HERETO HAVE EXECUTED AND DELIVERED THIS
AGREEMENT AS OF THE DAY AND YEAR FIRST WRITTEN ABOVE.

INFOCUS CORPORATION

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

CAXTON ASSOCIATES, L.L.C.

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

CAXTON INTERNATIONAL LIMITED

 

By: Caxton Associates, L.L.C., Attorney-in-Fact

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

GDK, INC.

 

By: A.R.T. Advisors, LLC, Attorney-In-Fact

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

7


--------------------------------------------------------------------------------


 

 

Annex A

[Joint Press Release]

8


--------------------------------------------------------------------------------